—

 

 

2 208. On 29 Jan 2019, after the complaint against the 41 defendants (individual
3 and official capacity), LTC Bozgoz notices the District Court Clerks separated
4 the summonses for the VA defendants from the other defendants (the
5 summonses were intermixed when presented). The clerk issuing the VA
6 summonses used blue ink and the other clerk issuing the other defendants
7 used black ink. Insiders informed the Bozgozes that approximately two hours
8 after they filed the suit in District Court an emergency meeting was held at the
9 Veterans Benefits Administration office in which Mr. Clark and Mr. Burke were
10 moved. This lead the Bozgozes to believe that this meeting and these
11 personnel changes were catalyzed by the filing of the suit.
12
43 209. On2 Feb 2019, Robert's brother dies after his stroke. Robert’s ADA
44 Representative informs Mike Frueh and leadership on the face of the initial
45 claim and ask them to follow the rules so others don’t suffer and tax dollars
16 are not wasted.
17
48 210. On 12 Feb 2019, District Judge Orders plaintiffs Margaret and Austin
49 Bozgoz to show cause with a due date of 5 March. Service of Summonses
were placed on hold.
20
21
Margaret and Robert Bozgoz
22 113553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
95 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
93

 
one

211. On 14 Feb 2019, OEDCA sends the Final Agency Decision (FAD) through

 

2 the mail. The Bozgozes received the FAD on 20 Feb 2019. The FAD

3 contains false facts namely that ORM conducted the EEO investigation

4 instead of a third-party contractor on behalf of the U.S. Postal Service. It fails

5 to disclose that Robert’s claims were removed from ORM on 16 May 2018

6 due to fraud, waste, and abuse.

7

8 212. From 12 Feb to date, L. Marie Anderson, Lois Scoon, Gary Richardson

9 are named on the ORM documents as the main conspirers.
10
44 213. On 5 March 2019, the ADA Representative filed the show cause response
42 and a request for Reasonable Accommodation to protect their family and to
43 prevent Robert from suffering a life ending stroke like his brothers on 2 Feb
44 2019.
15
16 214. On5 March 2019, Robert filed a motion and complaint to intervene with
47 LTC M. Sue and Austin Bozgoz’s Zone of Interest/RICO case against the VA

and its associates.
18
19
215. On or about 12 March 2019, the Bozgozes contacted the District Court
20
and request an update as they want to know if they can serve the
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 || Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

94

 
—

summonses. The District Court Clerk informs the Bozgozes that Judge Amy

 

 

 

2 Judy requested that they need to wait.
3
4 216. 30 March 2019, the Veterans Affairs violates the ADA interference Law by
5 issuing a proposal to fire Robert if he does not violate his doctor’s orders and
6 return back to work knowing: (1) that the last time he violated his doctors and
7 “returned to work in protest on 18 June 2019, he suffered a stroke, (2) his
8 brother just died of a stroke on 2 Feb 2019, (3) VA Refused to conduct an
9 OSHA investigation because it would generate a Worker’s Compensation
10 claim/DOL investigation which would have to be reported to congress, (4) his
14 doctor’s orders stated a return to work date on July 2019 and (5) they were
12 violating the 1990 ADA/1973 Rehabilitation Act.
13
44 217. On1 Apr 2019, Robert received the letter from VA informing him that the
45 VA intended to remove him from employment under the provisions of 38
16 U.S.C. 714. They requested from Robert’s doctor a pinpointed date that he
47 would return from his stroke knowing that the doctor said he would not be
18 able to return until July 2019. https:/Avww.youtube.com/watch?v=d-
49 HrDDoUP9c&t=3s
20
21
22 ||3563 Bur CT UntA
93 Fort George G Meade, MD 20755
410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

Mountain Home

ID, 83647

95

 
ds

218. On1 Apr 2019, Robert's doctors inform Robert if VA is not willing to

 

 

 

2 conduct a Safety inspection and change their ways, Robert’s life was in
3 danger of suffering another stroke. Robert’s younger brother died of a stroke
4 on 2 Feb 2019. Robert had no other choice but to resign as a normal person
5 would not have put up with the abuse.
6
7 219. On 2 Apr 2019, Robert sent the VA a letter resigning under protest due to
8 the ongoing acts of retaliation since 11 Jan 2019 to date. As a result he
9 further complained that he was constructively discharged from his
10 employment with the VA because the actions of the Department of Veterans
14 Affairs from 11 Jan 2018 to 2 Apr 2019 were so intolerable that he had no
12 other choice than to resign on 2 Apr 2019 for reasons including but not limited
13 to, continued fear for his health given that both he and his brother suffered
14 strokes in the past year, his brother’s being fatal.
15
46 220. On 2 Apr 2019, the VA obstructed delivery of my letter of resignation by:
47 (1) refusing to accept it at the VBA Human Resources Office from my
secondary ADA Representative, and (2) refusing to accept it from my wife
18
49 and primary ADA representative. https:/Awww.youtube.com/watch?v=d-
20 HrDDoUP9c&t=3s
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
95 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
96

 
—

221. On 2 Apr 2019, the VA obstructed justice, violated the 13° Amendment

 

 

 

 

 

 

2 and violated the ADA Interference law by preventing the delivery of my letter

3 of resignation. Angela Kendrix called for additional security officers when my

4 ADA representative requested the Security Guard call Angela Kendrix to

5 come to the 5 Floor Security Desk to pick up my letter of resignation. When

6 my wife discovered what was happening she ran out of the building and while
7 running and bumping into several witnesses and twisted her foot in the |

8 process. Hard evidence was captured on tape:

9 https:/www.youtube.com/watch?v=ghzrwaz-X-
10 s&list=UUfiXoxzVPlkqddMIivX0s_ Pwé&index=2
11
42 222. On 2 April 2019, | was so offended about how VA treated my wife and
43 ADA Representative that | sent a memorandum to Mr. Wilkie, my colleagues,
44 Christopher King and NBC News outlining my disgust for their treacherous
15 deeds. https:/Awww. youtube.com/watch?v=d-HrDDoUP9c&t=3s
16
47 223. On 3 April 2019, Angela Kendrix contacted my wife via email and stated
48 that she would accept my resignation which my wife was forced to leave at
49 the security desk. She informed her to coordinate my equipment turn-in with
0 Debbie Anderson. My wife coordinated with Debbie Anderson and requested
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 440-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

97

 
eee

Reasonable Accommodations as she did not trust VA. Debbie promised to

 

 

 

2 have all my personal items ready for pick up.

3

4 224. On 2 Apr 2019, Judge Jackson, VA General Counsel, VA leadership,

5 Assistant U.S. Attorney Fred Haynes conspired and hid the reasonable

6 accommodations in the PACER system. Judge Jackson then responded to
7 the Bozgozes complaint with a marginal note on a document in PACER and

8 the allowed Mr. Haynes to deny in its entirety reasonable accommodations.

9 The Bozgozes then responded to the court and asked that it not allow
10 Assistant U.S. Attorney Fred Haynes to deny reasonable accommodations for
11 health and safety issues and under Title II ADA [Interference and Due
42 Process]. Judge Jackson failed to respond. However, on 5 April 2019, she
13 lied in PACER and stated she denied leave. However, on the RA document
44 Judge Amy Jackson states on the Bozgozes hidden RA request [which they
15 did not receive a mail copy] Judge Jackson states leave for RA was granted.
16
47 225. On3 Apr 2019, Angela Kendrix contacted my ADA rep by email and
18 informed her that she accept my resignation which my ADA rep was forced to
49 leave at the security desk. Ms. Kendrix then informed my ADA rep to
20 coordinate my equipment turn-in which Debbie Anderson. My ADA rep
x coordinated with Debbie Anderson and requested Reasonable

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
98

 
—

Accommodations because she did not trust VA. Debbie promised to have all

 

 

2 my personal belongings ready for pickup to include all Reasonable

3 Accommodations filed in the VA’s RAPIDS system.

4

5 226. On 4 April 2019 [and after 3 months of Plaintiffs filing in District

6 Court], Mr. Wilkie’s attorneys, Jessica K Liu, Daniel F. Van Horn and Fred E.

7 Haynes enter a notice of appearance followed by a motion to interfere with

8 the ADA law by opposition to plaintiffs motion to expedite.

9
10 227. On 4 April 2019 District Court answers Motion to Show cause.
11
42 228. On 12 April 2019, | turned in my Federal Equipment downstairs vs
43 upstairs. Everything was captured on tape. VA failed to give my wife my RA
44 packet as promised. My wife called Debbie four times. Twice Debbie stated
45 she was on her way downstairs with my RA file. We left after three hours of
16 waiting for my RA files. These files should have been in RAPIDS. A copy of
47 the RAPIDs files located in the transmittal file indicated that VA provided me
18 all my requested RA on 8 March and there is no undue hardship. This
49 contradicts the facts.
20
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 |) 410-858-0107
24 |l Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
99

 
ads,

229. On 12 April 2019, VA failed to provide the following RA items: A copy of

 

2 Robert's Reasonable Accommodation file which should be listed in RAPID as per
3 13164. (1) All RA Requested from 2016 to date, (2) All RA denied from 2016 to
4 date, (3) A list reasons why each Reasonable Accommodations were dismissed
5
from 2016 to date and as per Executive Order 13164, (4) List of Names who
6
denied Robert's RA request as per Executive Order 13164, (5) List and dates of
all interactive meetings as per Executive Order 13164, (6) List of all DMOs
8
9 Designation Management Official (Starting with Angela Kendrix).
10
1 230. On 31 May 2019, Robert Bozgoz, as ADA Representative and Lance’s
42 driver arrived, at 5:00 AM at 18" and G Streets in Washington, DC to attempt
43 service of summons on Angela Kendrix and Voncelle James.
14
45 231. On 31 May 2019, at approximately 5:40 am., Lance Fulgium attempted to
16 serve Angela Kendrix, however, she dodged service and stated, “nice try” and
17 walked into the building at 1800 G ST NW. We had waited for Ms. Kendrix under
18 the building’s overhang next to the door closest to the security x-ray machine.
19 Robert Bozgoz pointed Ms. Kendrix out to Lance as she approached by stating,
20 “Good Morning, Angela.”
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
100

 
owe,

232. On 31 May 2019 Lance reported Angela Kendrix actions to the Security
desk at the first floor. When Lance asked the Security Guards their name, they
turned their backs and said they don’t have names.

https:/Awww.youtube.com/watch?v=19x0I27U8B4&t=406s

 

PO PP BM PhP DO ND | | |e  !| FSF FeO Fe Ss —|& =
on Bb woiPhrO A> O08 © DB N FDO OO FP WO NH =

oO ON OO OlUMPR UDLULUDN

 

 

233. Upon informing the Security Guard that Lance was going to leave Ms.
Kendrix’s summons with them, they informed him that they were directed to

throw legal documents in the trash.

234. Lance reported VA’s Security Guard Actions to his employer, LTC M. Sue
Bozgoz who informed Mr. Fred Haynes, Former Assistant U.S. Attorney for the

District of Columbia.

235. 31 May 2019 at approximately 11:00 am, Mr. Fred Haynes volunteered
to coordinate the Service of Process due to Angela Kendrix dodging Lance’s
service of summons and VA’s Security threatening to throw the summons into

the trash. https://www.youtube.com/watch?v=19x0127U8B4&t=406s

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home

ID, 83647

101

 
—

236. On 31 May 2019, Lance’s girlfriend’s sister, Dina “Stephanie” Espinosa
died while taking photographs at Lake Tahoe. Therefore, our goal was to serve
the summonses quickly, get Lance paid and allow him to travel to Oakland, CA

for the funeral. https:/Avww. youtube.com/watch?v=yvR_EIXXWA8

 

0 Oo OA NN OO oT BR WO ND

NR. DRO RP RO DR Rm meek oe USE ee eae
a bP WO HNO =| ODO CO WD N ODO TO FP WHO DB =

 

 

237. On_31-_May.2019, Angela Kendrix_filed_a police report.at-approximately

3:30 pm with the VA’s Security.

238. On 2 June 2019, Robert Bozgoz drove Lance Fulgium, his process
server, to a number of the Defendant's home addresses. At Voncelle James’
home, her father-in-law answered the door and stated: (1) he was not a resident
and (2) he would not accept service. Before the gentleman shut the door, Lance
informed him that he was going to leave the summons at the door hoping
Voncelle James would acknowledge service later. Lance informed his employer

to contact Mr. Fred Haynes to expedite the process.

239. On 4 June 2019, Robert Bozgoz went to the District Court to have

additional summonses issued for Margarita Devlin, Denise Williams, Christopher

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home

ID, 83647

102

 
—_

Wunsch, Karen Agee and Kevin Brown. This information was provided to Mr.

 

 

2 Haynes.
3
4 240. On 5 Jun 2019, Mr. Haynes sent an email to Robert Bozgoz informing
5
him that Darryl Blackwell, was the VA’s Point of Contact for service of summons.
6
He also provided Mr. Blackwell's telephone number and email addresses.
; Eee’
Robert then called Mr. Haynes to confirm receipt of the email, informed him that
8
9 he was recording the call and Mr. Haynes consented.
10
11 241. On 5 Jun 2019, Mr. Blackwell and Plaintiff Margaret Sue Bozgoz, had a
42 telephone conversation in which Mr. Blackwell stated that he was the Policy and
43 Security Director for VA, and he had been coordinating with
14 (a) Mr. Fred Haynes, Former Assistant U.S. Attorney,
15 (b) James Byrne, VA General Counsel, and
16 (c) VA Defendants to include Voncelle James and Angela Kendrix.
17 Mrs. Bozgoz informed him that both Ms. James and Ms. Kendrix would need
18 to be re-served their summons because they did not acknowledge their
19 summons or ran from the Process Server, The telephone call was
20
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 |) 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

103

 
—_

memorialized by an email from Robert Bozgoz, sent to both Mr. Haynes and

 

 

 

 

2 Mr. Blackwell.
3
4 242. On 5 June 2019, Mr. Blackwell stated that everyone was briefed and
5
prepared to cooperate at any time. The Bozgozes and Lance agreed to start
6
oe immediately as Lance had a death in the family on 31 May 2019 and had to ily to
7
California.
8
9
10 243. On 5 June 2019, Mr. Blackwell informed us that he had met with his team
44 and would be ready on the afternoon of 6 June 2019.
12
43 244. On 5 June 2019, the Bozgozes informed Mr. Blackwell that we would
14 continue service. We specifically stated that because Voncelle James and
15 Angela Kendrix failed to acknowledge proper service, we would have to re-serve
16 them. Mr. Haynes and Mr. Blackwell said nothing. On 5 June 2019, Robert
17 acting as the Lance’s driver/ADA representative under the 1990 ADA Act drove
18 him to the residences wherein, he served the following defendants: Mr. Willie
19 Clark, Ms. Margarita Devlin, Dr. Paul Lawrence, Ph.D., and Lakiaha Marie
20
Anderson. All were cordial. Dr. Lawrence reminded Lance to videotape the
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
95 945 W. 5N, Street Apt A2

Mountain Home
ID, 83647
104

 
on

service of summons. This led the Plaintiffs to believe that Mr. Blackwell had

 

 

 

 

2 briefed the defendants on 5 June 2019 as noted and also evidenced by Angela
3 Kendrix’s 6 June 2019 email (after VA leadership and Angela saw saw the video
4 of Voncelle and Khalil James assaulting Lance and his driver) that she had a
5
meeting with VA General Counsel, James Byrne and they directed her to inform
6
. the Plaintiffs that she should acknowledge service of the summons on 31 May]
7
2019.
8
9
40 245. On 6 June 2019, at approximately 5:00 am, Robert Bozgoz drove Lance
44 Fulgium process server to continue to serve VA defendants. Lance attempted
12 service on Angela Kendrix, at her home, but missed her.
13
14 246. On 6 June 2019 at approximately 5:55 am, Lance Fulgium, the Process
15 Server with ADA representative and driver, Robert Bozgoz, arrived at Voncelle
16 James’ residence. They parked across the street from her home on the
7 shoulder. Robert reclined his seat back and waited for the process server to
18
complete his mission.
19
20
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

Mountain Home
ID, 83647
105

 
 

 

1 247. On 6 June 2019 at approximately 7:00 am, when Lance Fulgium, the
2 Process Server saw Voncelle James he walked towards her, told her who he was
3 and that he had legal documents to serve on her. At which time, she started
4 screaming and her husband came towards Lance Fulgium, the Process Server
and ordered Lance Fulgium, the Process Server not to step on his property. The
: Process Server's ADA rep and driver; Robert Bozgoz, started recording with his}
cellphone because he was in fear of his and his process server's life. Lance told
9 Mr. James that he was going to drop the legal documents/summons at the end of

40 the driveway and leave. Mr. James then proceeded to turn back towards his

44 house. Mrs. James retaliated against the Plaintiffs and Lance, the Process

42 Server, by screaming that his wife (Lance’s mother and ADA rep) and him

13 (Lance’s father and ADA rep) were stalkers and she had “Protective Order”

14 against them and she was going to call the police. She then pointed at the

15 Process Server's driver who was parked across the street in his vehicle and

16 taunted her husband to turn around and go after him. Lance feared for his life

Vv and his father’s life because Voncelle yelled out twice “babe don’t do it.” Lance

"8 quickly found himself in defensive mode matching his steps with Mr. James’

"9 steps and always kept himself between Mr. James and his driver. Lance found

himself penned up between the driver and Mr. James. Lance reminded Mr.

MP DO NHN WN
ao FF WW BD

 

 

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
106

 
—>

James that he was big like him should he try to harm the driver. Mr. James

 

 

 

2 response was “you are not big like me you are horny.” Although, Lance had a

3 back-injury Robert was in fear of Lance’s life as he froze and dropped his

4 cellphone while it was recording. Mr. James then lied and said he saw the car

° parked there at 5:00 am. He then asked Robert if he was stalking his wife to

: “which Robert replied, “I'm not stalking anyone, no”. Mr. James got one inch from

Lance’s face as if he wanted to hurt both Lance and Robert. Lance then

9 demanded that he please get out of his face. At which time, Mrs. James ran from
40 her property across the street, violating her own “pre-made” protective order, to
44 pull her husband off Lance and then assaulted Lance by sticking her phone in his
12 face. She then announced to the world “this is Mr. Bozgoz he quit in lieu of being
13 fired for the mistreatment of his employees”. Robert was shocked because this
14 was not a fact. Mrs. James was the supervisor not Robert. Lance then repeated
15 that his job and his driver's job was legal because they were there only to serve
16 legal documents. Robert was recording only to protect himself and his process
7 server only because of her lies thus far. Once Lance sensed that we could
"8 leave, he walked backwards from the driver’s side of the car to the passenger
"° side of the car always keeping both Mrs. and Mr. James in clear sight so they
could not strike him from behind. When Lance passed Mr. James, Mr. James

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
107

 
—

threatened him stating “I will see you again, | will see you again.” Mrs. James

 

 

 

 

2 also said yes, we will see you again. When Lance reached the passenger side of
3 the vehicle Mrs. James knew she could not intimidate him. Lance saw her
4 violate her premade protective order again by charging at his drive. Lance then
° ordered his driver to roll up his window and ignore her. When she realized that
° Lance, the Process Server, would not allow her to mentally torture his driver.
Voncelle James then violated her protective order again by assaulting the car by
9 taking photos of the license tag inhibiting the process server and his driver’s
40 movement. This was captured on video using a cellphone and reported to Mr.
44 Haynes, Mr. Blackwell on 6 June at 9:00 AM (video). Although, this is a
12 whistleblower video, Judge Zuberi Williams ordered the Bozgozes to remove the
13 video using false testimony provided by Voncelle James with the guidance of Mr.
14 Haynes, VA Leadership, VA General Counsel James Byrne, and Mr. Blackwell.
15 This information was also reported to District Judge Amy Jackson, Montgomery
16 County District Court Commissioners and Montgomery County States Attorney.
7 Equal protection under the law was requested but denied. ADA Advocate and
18 Journalist, Chris King Whistleblows on VA and the Judicia System:
"" httos /Avww.vyoutube.com/waitch?v=SlSoycK anu,
. https:/Awww.youtube.com/watch?v=h4s_uDFOVY4&t=3s
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 |) 410-858-0107
24 Lance Fulgium, Pro se
95 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

108

 
sed,

 

 

 

2 248. On6 June 2019 at 7:12 am, Lance Fulgium, the Process Server and his
3 driver/ADA rep departed the area. At 7:13 am, Voncelle James retaliated against
4 the process server's driver and Lieutenant Colonel Margaret Bozgoz by filing a
9 false police report (httos:/Avww. youtube. com/watch?v=iPSYV4RJAEA and Video
6 htips:/Awww-youtuse.com/waich7v=|9x0l2/USB4-and
4 j - : .
https:/Awww.youtube.com/watch?v=h4s_uDFOVY4&t=3s). She stated to the
8
police that process server’s driver said he would “get her.” Lance had asked his
9
ADA rep to drive him because of the death in his girlfriend’s family on 31 May
10
11 2019, the process server did not have a military ID card to get on post and the
42 process server did not know the area because he lives in Idaho. In addition, the
43 process server, Lance Fulgium’s parents are his ADA representatives who had
14 hired him under the 1990 ADA Act and he is protected.
15
16 249. On6 June 2019 at approximately 7:54 am, the Plaintiffs and Lance went
17 over everyone whom he served the day before, 5 June 2019 to include Voncelle
18 on 6 June 2019. Robert then sent this information to Mr. Blackwell and Mr.
19 Haynes at approximately 8:00 AM because the plan was to move forward serving
20 summonses at the three VA locations later that day.
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

109

 
—_

 

 

2 250. On6 June 2019 at approximately 9:00 am Robert and Lance returned

3 home. Robert and Lance updated LTC. M. Sue Bozgoz. When LTC M. Sue

4 Bozgoz reviewed the video recording, she was triggered because she knew

5 Voncelle had accessed her records and Voncelle knew that Sue had PTSD

6 resulting-from- stalking while-she-was-on-active-duty:Mrs.James™stunt-was

, choreographed by Mr. Haynes, Mr. Blackwell and other defendants as nothing

8 more than a psychological attack on Robert, Sue and Lance. Sue immediately
. contacted Mr. Haynes, Mr. Blackwell and VA leadership and sent them the video
14 and asked them to help her understand what Voncelle meant when she said she
42 at 7:00 AM that she had a preplanned protective order against them for stalking.
43 Lieutenant Colonel Bozgoz informed VA leadership, VA General Counsel, Mr.
14 Blackwell and the former Assistant U.S. Attorney, Mr. Haynes if this is what they
15 discussed in their 5 June meeting. If so, stop it and let’s move forward with the
16 service of the summonses as promised.
17
18 251. On6 June 2019 at approximately 10:00 am, Lance asked Sue Bozgoz,
19 his mother and ADA representative to contact Mr. Blackwell to find out the
20
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

110

 
—_—

service of summonses plan for the day. Mr. Blackwell refused to respond but he

 

 

2 sent her an email at 10:00 am which was empty.

3

4 252. On6 June 2019 at approximately 11:17 am: (1) VA Leaders, (2) Mr.

5 Blackwell, (3) Mr. Haynes and (4) VA General Counsel, James Byrne retaliated

6 against: Robert and Sue Bozgoz for Lance’s serving Voncelle James properly

’ Mr. Haynes, Mr. Blackwell VA General Counsel, James Byrne, and VA a

6 Defendants retaliated by directing/guiding Voncelle James to file (1) a false
. police report on the process server's driver, (2) a false peace order against,
14 Robert and Lieutenant Bozgoz (Lieutenant Colonel Bozgoz was never at Mrs.
42 James house but remained at home coordinating with VA Security Mr. Blackwell
43 and Former Assistant U.S. Attorney, Mr Haynes. The peace order was filed
44 approximately; (1) two hours after Mrs. Bozgoz sent VA Leadership the Video of
15 Lance’s proper service on Voncelle James which demonstrated the assault and
16 slander on Robert/driver and Lance, (2) four hours after Lance served Voncelle
17 James properly and (3) two hours after Voncelle James filed the false police
18 report.
19
20
21

Margaret and Robert Bozgoz
22 |) 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

111

 
 

 

 

 

4 253. On6 June 2019, VA’s General Counsel, Mr. James Byrne, VA Leaders,
2 Mr. Blackwell, and Mr. Haynes retaliated by directing Voncelle James to file the
3 peace order against the Bozgozes at the Montgomery County Court House. The
4 attorneys (U.S. Attorneys and VA General Counsel) informed Voncelle James
° not to file a false peace order against Lance Fulgium, the Process Server
. ° because if they had they knew Voncelle James and her conspirators could be
prosecuted for a felony, interfering with a process server under 18 U.S.C. § 1501.
9 instead they committed subornation of perjury by having her procure a peace
40 order against the Bozgozes.
11
42 On 6 June 2019, the Peace Order hearing recording at approximately 11:00
13 AM see: https:/Awww. youtube.com/watch?v=iPSYV4RJAEA&t=252s indicated
14 that: (1) Judge Williams, (2) Judge Amy Jackson, (3) VA Leadership, (4) Mr.
15 Haynes, (5) Angela Kendrix, (6) VA General Counsel, Mr. James Byrne, and
16 (7) Mr. Blackwell conspired to throw out the Plaintiffs’ Federal District Court
7 case by obstructing justice and interfering with Lance’s legal duties as a
"8 process server. Mrs. James cried to Judge Williams by using Lance’s 31 May
"s 2019 service encounter with Angela Kendrix as her own in order to develop
. the second harassment incident required for the Peace Order against Robert
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt AZ

Mountain Home
ID, 83647
112

 
—

and M. Sue Bozgoz who was not on site on either 31 May 2019 and 6 June

 

 

 

2 2019.
3
4 254. On 6 June 2019 at 7:00 AM, Voncelle James perjured herself and
9 committed slander on Robert by stating to Lance Fulgium that:
6 (1) Mr. Bozgoz entered. her property.
(2) Mr. Bozgoz resigned in lieu of being fired.
8
(3) By stating Lance’s parents were stalkers
9
(4) She had a premade protective order against the Bozgozes
10
11 See: https:/Awww. youtube.com/watch?v=iPSYV4RJAEA&t=252s
12
43 255. On 6 June 2019, Judge Williams informed Voncelle James where Robert
44 Bozgoz was located before Voncelle James told him. Ref: where he was parked
15 which leads one to believe that someone briefed Judge Williams before Voncelle
16 James appeared before him.
17
18 256. On 6 June 2019, Robert and Sue Bozgoz were not given the opportunity
19 to waive their rights to an interim Peace Order hearing which effected Lance's job
20
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

Mountain Home
iD, 83647

113

 
 

 

1 as a process server because under the Americans with Disability Act he needed
2 his driver.
3
4 25/7. On 6 June 2019, Angela Kendrix informed the Bozgozes that she had
° spoken with VA General Counsel and they informed her to finally accept service
° || of sumons-on § June 2019 for 31 May 2019: Her email was sentafter she had
received the video recording.
9
40 258. On 6 June 2019, Mr. Haynes and Mr. Blackwell cancelled the planned
44 service of process without telling the Bozgozes or their process server leading
42 them to believe they were being set up somehow.
13
14 259. On 6 June 2019, in order to silence Sue Bozgoz from exposing VA
15 corruption, Voncelle James, under direction from VA Leadership, VA General
16 Counsel, James Byrne, Mr. Haynes, and Mr. Blackwell lied and said she was
7 being cyberbullied. She then requested to violate LTC Bozgoz’s first amendment
"8 rights and force her to take down her videos from YouTube. In addition, in order
. to get the FBI involved under the Patriot Act, Voncelle James lied on the Peace
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

114

 
—s

Order Petition stating the Bozgozes were driving around with weapons in their

 

 

 

2 car. This was a common method of the VA to silence Whistleblowers.

3

4 260. On 7 June 2019, an Anne Arundel Sheriffs Department Deputy

° interrupted Lance’s service of process duties by serving the Bozgozes with a

: ‘Peace Order that was based on perjured testimony orchestrated by the

defendants. See: https:/Awww. youtube.com/watch?v=_fhXguT Vagw

9
10 261. On 9 June 2019, LTC Ms. Sue Bozgoz requested an investigation on Mr.
44 Haynes and Mr. Blackwell from VA Leadership, Office of Accountability and
12 Whistleblower Protection (Dana Dizel), VA OSHA (Mr. John Green) and the
13 Office of Special Counsel (Robert NaChanza) on Lance’s behalf due to the false
14 peace order and interference with service of summons.
15
16 262. On 10 June 2019, VA General Counsel (James Byrne) met with Voncelle
7 James and directed her to retaliate by filing false criminal charges against the
"8 Bozgozes using Journalist and former states attorney, Chris King’s video that he
"s posted on 8 June 2019 to YouTube. They did this knowing Voncelle James had
. procured a fraudulent peace order.

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
115

 
—_

263. On 13 June 2019, Voncelle James perjures herself in open court about

what happened on 6 June 2019.

264. 13 June 2019, Voncelle James testifies the reason she did not the tell the

 

NO PhO N NO RO = = — — —_ = = — — = :
& Ww No —_ So co CO “i Oo) or bh wo NO —_ Oo Ke} © NT oO or & ow NO

NO
oO

 

 

Bozgozes that she did not accept service when Lance left the summons at her

 

 

home on 2 June 2019 is because VA Counsel said they would talk to the Judge

(Amy Jackson).

265. On 13 June 2019, Voncelle James testified in open court that she lied on
the petition about LTC M. Sue Bozgoz being present at her house with Lance
Fulgium on 6 June 2019, because the “clerk directed her” and information on the

peace order petition was left over information.

266. On 13 June 2019, Judge Williams refused admit into evidence any the
Bozgozes’ evidence while guiding Voncelle James what evidence to provide. He
was not impartial. He then told the Bozgozes that they should have hired

someone else to service the summonses instead of Lance, who was protected

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home

ID, 83647

116

 
 

1 under the Americans with Disabilities Act (ADA). This was an insult against the
2 ADA and the Maryland Rules regarding service of process.
3
4 267. n 13 June 2019, Judge Williams issued a void order while gaslighting and
° ignoring the facts. He even ignored the video which clearly showed that my
° Robert Bozgoz was not on the James's property and that he remained in the
vehicle on a public thoroughfare. More importantly it showed Voncelle and her
9 husband assaulting and harassing the process server and his driver in violation
40 of Federal law. In addition, Judge Williams issued a fraudulent void order without
44 establishing subject matter jurisdiction which the Defendants including Voncelle
42 James used to constantly to bring false criminal charges against the Bozgozes to
13 hide their misdeeds. In addition, Judge Amy Jackson, also knows about the
14 conspiracy and void order and has done absolutely nothing.
15
16 268. On 13 June 2019, Judge Williams quashed the subpoenas for all
7 competent witnesses who could have informed the court that Voncelle James
18 falsified her petition for the Peace Order which prevented Lance Fulgium from
. doing his job. In addition, Judge Williams testified for Voncelle James and lied
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 |I Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
117

 
—

when asked why Voncelle James lied on the first page of the Petition for Peace

 

2 Order.

3

4 269. On 14 June 2019, LTC M. Sue Bozgoz filed a Motion with the District

° Court for the District of Columbia seeking protection under Title II of the

° Americans with Disabilities Act from the defendants and to have the U'S.

Marshals Office serve the remaining individual defendants. Judge Jackson

9 ignored this request. Had Judge Jackson not ignored 5 March 2019 Reasonable
40 Accommodation Request the Bozgoz and their process server's health would not
44 be at risk and justice would not be delayed.
12
13 270. On 16 June 2019, Commissioner Tracy D’Souza denied LTC M. Sue
14 Bozgoz equal protection by denying her Petition for a Peace Order and criminal
15 charges against Mrs. James.
16
7 271. On 18 June 2019, Commissioner J. Gray denied Lance Fulgium equal
"8 protection by refusing to accept his request for criminal charges against Mrs.
"° James after Judge Williams walked into room and gave LTC Bozgoz, Lance’s
, ADA Representative, the greeting of the day.

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 |! Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

118

 
—

 

2 272. On 21 June 2019, Mr. Haynes states he is retiring and requests the court
3 for another extension. He also lied by stating he was confused about who was
4 left to be individually served. The Bozgozes kept him and Mr. Blackwell updated
5
whom needed to be served. In addition, Mr. Haynes retired suddenly after being
6
caught by the Bozgozes for conspiring against them.
~ er ES ve : a
8
9 2/3. On 24 June 2019, Judge Amy Jackson lies by stating she reviewed the
40 plaintiffs’ documents objecting to another continuance and equal protection of the
44 Bozgozes because it had escalated to a health and safety hazard. These
12 documents had not yet been received by the Court on 24 June 2019. The
13 certified mail return receipt shows it was received on 25 June 2019. Had the
14 Bozgozes been allowed equal access to the Court and granted an ECF/CM login
15 and password then Judge Jackson would have received their objections and her
16 statement would have been true. Judge Amy Jackson continues to put the
7 Bozgozes’ safety and Civil Rights Case at risk by allowing the VA and the
18
Montgomery County States Attorney to continue to use a fake Peace Order to
19
bring false criminal charges against them.
20
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
119

 
274. On 24 June 2019, Judge Amy Jackson refused to disclose she has stock

 

 

 

2 with investors [and/or subcontractors]who are doing business with Veteran

3 Affairs.

4

° 275. On 24 June 2019, the States Attorney’s representative agrees after

® “seeing the service of process video that Voncelle James and Khalil James ~
assaulted the Bozgozes’ process server and his driver. They also interfered with
9 service of process. However, Tawana Holland disagreed and informed Lance
40 that his charges against Mr. Khalil James would dismiss as Nolle Prosequi. She
44 failed to comply with Titles II, II and V of the ADA and denied me equal
12 protection by refusing to inform Lance’s ADA rep of the status of the charges but
13 to the contrary, told his ADA rep to stop sending her information.
14
15 276. On 9 July 2019, Judge Williams refuses to recuse himself. He does not
16 establish subject matter jurisdiction. He tells the Bozgozes if they do not like his
17 decision to appeal it (httos:/Avww.youtube.com/watch?v=2bADasbaBk VU). He
18 denies all the Bozgozes evidence again and accept Voncelle James evidence of
19 Chris Kings Whistleblower video of VA/Judicial Corruption in this case:
20 httos:/Awww.youtube.com/watch?v=h4s uDFOVY4&i=23s.
21

 

 

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
120

 
—

 

 

 

 

2 2r7. On or about, 5 August, the Assistant U.S. Attorney left out the Third

3 Amended Complaint when responding to whom he was going to accept service

4 of process for the defendants in their official and individual capacities. On 6

° August, Judge Jackson also admits the Third Amended Complaint was
| > overlooked. This was done to hide the facts so ‘Voncelle James througtt VA

General Counsel and other defendants could continue to bring false criminal

9 charges against the Bozgozes and hide their own misdeeds. Also Judge Amy
40 Jackson’s clerk calls the Bozgozes and tells her NOT to list Lance Fulgium on
14 their claim as Judge Amy Jackson has not decided whether or not she will allow
42 him to intervene yet: httos:/Avww. youtube. com/watch ?v=8lsoycKfanUét=286s
13
14 278. On or about 7 Aug 2019, Voncelle James through VA Leadership, Judge
45 Amy Jackson, US Attorney’s Office for the District of DC, Matt Khan,
16 Commissioner for Montgomery County the Bozgozes receive another Criminal
47 Charge filed by Voncelle James using her fake peace order procured by her
18 perjury. https: /www.youtube.com/waich ?v=IPSYV4RJAEA&i= 1162s and Exhibit
19 1, Criminal Charges using false manufactured peace order)
20
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
121

 
—_

Claim 2

 

 

 

2 42 U.S.C § 1983

3 Bivens

4 279. The plaintiffs and Lance Fulgium, the process server, reallege all facts

5

from claim 1 above.

6
7h ‘Under 42 U:S:C:§ 1983, you may sue state or local officials for the “deprivation of ~

8 any rights, privileges, or immunities secured by the Constitution and [federal laws].

9 Under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,
10 403 U.S. 388 (1971), you may sue federal officials for the violations of certain
11 constitutional rights.
12 A. Are you bringing suit against:
13 _X_ Federal officials (a Bivens claim)
14

_X_ State or local officials (a § 1983 claim)
15
16
B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
17
48 immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If
49 you are suing under section 1983, what federal constitutional or statutory right(s)
20 do you claim is/are being violated by state or local officials:
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

Mountain Home
ID, 83647
122

 
 

 

 

 

 

Mountain Home
ID, 83647

1 a. First Amendment,
2 b. Third Amendment,
3 c. Fourth Amendment
4 d. Fifth Amendment,
5
e. Sixth Amendment,
6
— — f. Eight Amendment
7
g. Ninth Amendment,
8
9 h. Tenth Amendment
40 i. Thirteenth Amendment,
14 j. Fourteenth Amendment,
12 k. Titles ll, II], V and VI of the Americans with Disabilities Act
13 |. the right to serve summonses without interference or assault 18 U.S.C. §
14 1501.
15 C. Plaintiffs suing under Bivens may only recover for the violations of certain
16 constitutional rights. If you are suing under Bivens, what constitutional rights do
7 you claim are being violated by federal officials:
18
a. First Amendment,
19
b. Third Amendment,
20
c. Fourth Amendment,
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 |! Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

123

 
d. Fifth Amendment substantive and procedural due process,

 

2 e. Ninth Amendment,
f. Thirteenth Amendment

4

5 D. Section 1983 allows defendants to be found liable only when the have acted

6 “under color of any statute, regulation, custom, or usage, of any State or Territory
“7 -or-the District-of Columbia.” -42-U.S.C.§ 1983. If you-are- suing under section

8 1983, explain how each defendant acted under color of state law. If you are

9 suing under Bivens, explain how each defendant acted under color of federal
10 law.
11
12 |) 275. Amy Jackson, Federal District Judge (Individual and Official Capacity)
13 A. On 29 Jan 2019, Judge Amy Jackson failed to disclose she has investments
14 in companies doing substantial business with Veterans Affairs.
15
16 B. On 29 Jan 2019 to date, Judge Amy Jackson denied the Bozgozes due process
" by refusing equal access to the court by denying them an ECF/CM login and
18 password. Her actions also violated the Eighth Amendment to the Constitution
19 by requiring the Bozgozes to incur excessive fines for mailing court pleadings,
20
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 |) 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
124

 
—

driving and parking at the Courthouse when other similarly situated plaintiffs are

 

 

2 allowed to file electronically.

3

4 C. From 29 Jan 2019 to date, Judge Amy Jackson failed to acknowledge the

5 Bozgozes motions. It took her 1 to 3 months to answer several of the Bozgozes

6 complaints and 1 day to answer the Assistant U.S. Attorney’s motions.

>

8 D. From 29 Jan 2019 to date, Judge Amy Jackson manipulated the ECF/CM

9 system in VA’s favor by hiding the reasonable accommodations request.
10
11 E. From 29 Jan 2019 to date, Judge Amy Jackson had exparte meetings with VA
12 and the US Attorney’s office. She conspired to throw out the Bozgozes’ KKK
13 case with merit as evident by her 2 April action followed by Mr. Hayne’s 5 April
14 Action to dismiss the Bozgozes Reasonable Accommodation motion that only a
15 Reasonable Accommodation expert can do and as evidenced by Voncelle
16 Jackson’s 13 June 2019 testimony under oath.
17
18 F. From 29 Jan 2019 to date, Judge Amy Jackson thought about her own financial
19 interest and VA’s contractors/subcontractors vs. Justice as evidenced by her
20 response to recuse herself regardless of indisputable evidence.
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
125

 
—s

 

 

 

 

2 G. On 5 March 2019, Judge Amy Jackson denied reasonable accommodation
3 Under the ADA Title II Law knowing she loses immunity if this act was violated.
4
5 H. Instead of addressing the ADA request on 5 March 2019, and sending it to the
6 appropriate Reasonable Accommodation manager, Judge Amy Jackson hid the
7 Reasonable Accommodation request in pacer [after she allowed US Assistant
8 Attorney, Fred Haynes to Gaslight the Bozgozes into thinking the US Attorney's
9 Office and VA could violate civil rights while hiding behind the American flag.
10
11 |. On 5 March 2019 Judge Amy Jackson failed to acknowledge Austin Bozgoz’s
12 disabilities, medical bills and how Austin had been affected by VA’s abuse on
13 Robert Bozgoz. Instead, Judge Amy Jackson dismissed Austin as a Zone of
14 Interested Plaintiff in VA’s favor. Judge Amy Jackson also ignored Lance
15 Fulgium’s medical documents/disabilities and how the civil rights violations
16 exacerbated the Bozgozes disabilities.
17
18
19 J. On 22 April 2019, the plaintiffs responded to the defendant Wilkie’s Memorandum
20 in Opposition to Plaintiffs Motion for Reasonable Accommodation Request. RA
21
Margaret and Robert Bozgoz
22 |! 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

Mountain Home
ID, 83647
126

 
sama

was requested Under Title II (Due Process) Ref: Expedite. The defendant’s

 

 

MP NO WN
a B® Ww

 

 

2 memorandum stated that the plaintiff had neither explained what they mean by

3 expedite nor why their alleged disabilities require that the case be expedited.

4 First, RA is confidential. The Court had the Bozgozes medical records and

5 explained to the court. Secondly, the defendant does not have legal authority to

6 deny reasonable accommodations. The court should have sent the request to
7 ~ their RA Coordinator. The Bozgoz’s further explained the reasonable

8 accommodation request required action to prevent further health and safety

9 issues. This Memorandum interfered with the District Court operations thereby
10 impacting the Bozgozes Fifth Amendment right to due process. The First
11 Amendment was violated because the Reasonable Accommodation request was
12 hidden in PACER.
13
14 K. On 12 July 2019, when Judge Amy Jackson denied the Bozgozes’ Motion to
15 Recuse herself and the Bozgozes’ Motion for an ECF/CM login and password
16 [again]. Judge Amy Jackson further lied, gaslighted [AKA Administrative
17 Trickery] and stated the Bozgozes did not have reasonable grounds for her
18 recusal. Judge Amy Jackson lied to protect her investors interest and her own
19 misdeeds. This affected the Bozgoz’s Fifth Amendment rights to due process of
20
21

Margaret and Robert Bozgoz

22 || 3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
127

 
=

law. The United States Constitution guarantees an unbiased judge who will

 

 

2 always provide litigants with protection of all rights.
3
4 L . On 24 and 25 June 2019, the Bozgozes provided Judge Amy Jackson with
5 evidence how the: (1) Montgomery County States Attorney, (2) Mr. Fred Elmore
6 Haynes, Former Assistant U.S. Attorney for the District of Columbia, (3) Mr.
7 Darryl Blackwell, VA Security Policy Director, (4) VA General Counsel, (5) VA
8 Leadership and (6) Judge Zuberi Williams through Voncelle James conspired to
9 bring false criminal charges against the Bozgozes using a void order and without
10 establishing subject matter jurisdiction. The Judge’s failure to act affected the
11 Bozgoz’s Fifth Amendment rights to due process.
12
13 _ On 29 Jan to date, the Bozgozes provided evidence how VA Headquarters and
14 Agencies are allowed to ignore justice, the law, rules and regulations, their own
15 agencies polices and “get away” with it using: (1) Administrative Trickery, (2)
16 Gaslighting the Public out of Billions of congressional appropriated funds (3)
17 Presidential Executive Order 12196 and while VA Leadership watched and/or
18 mentored employees.
19
20
21

PO PRO HD ND
on - Ww RN

 

 

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
128

 
_

N. Judge Amy Jackson lied on June 24, 2019 when she stated she reviewed the

 

 

2 Bozgozes’ response to Mr. Fred Haynes extension. When in fact Judge Amy
3 Jackson did not. The Bozgozes mailed their response on June 24, 2019. They
4 were forced to mail their response because Judge Amy Jackson refused to allow
5
the Bozgozes access to the Court through the ECF/CM a benefit offered to all.
6
7
O. On 24 June 2019 Judge Amy Jackson refused the Bozgozes and their process
8
9 server Equal Protection under the law after their process server was assaulted
40 on June 6, 2019.
11
12 P. On or about 12 July 2019, The Assistant U.S. Attorney, Matthew Kahn [and
13 United States Army Jag Attorney], refused [ignored] the Bozgozes Equal
14 Protection under the law and their new process server Harry Ponack equal
15 protection under the law when Harry Ponack was threatened by defendant
16 Christopher Wunsch.
17
18 ; ae
Q. From 29 Jan to date, Judge Amy Jackson is prejudiced because she constantly
19
informs the Bozgozes she plans to dismiss the Bozgozes Ku Klux Klan 42 U.S.C.
20
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 || Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

 

 

Mountain Home
ID, 83647
129

 
 

 

 

 

 

1 § 1983 case with merit as soon as the Defendants provides her with the proper
2 motion.
3 R. On or about 5 August 2019, Judge Jackson had her clerk call the Bozgozes to
4 inform them to not add Lance Fulgium as a plaintiff and that he should not sign
5 any documents that were to be filed with the Court.
6
7 S. From 18 Jan to date, the Defendants listed on the face of this claim and the
8
initial amended claim, have not provided the District Court with the proper
9
motion to dismiss Bozgozes Ku Klux Klan 42 U.S.C. § 1983 case with merit
10
because the case arose from a civil rights action on January 11-12, 2018 and the
11
4 Court must go to the merits before it dismisses as the court is fair and impartial.
43 In addition, the District Court knows individuals who are incompetent and willful
44 cannot be dismissed yet Judge Amy Jackson continues to write on most of her
45 orders, how she will evidentially rule in the Bozgozes case by stating, “that she
16 was looking of dispositive motions”
17
18 T. The records shows from 2009 to date, Judge Amy Jackson is a millionaire who
19 owns stock and benefits as an investor from VA contracts/contractors. To do
20 anything in the Bozgozes favor would hurt Judge Amy Jackson’s pocketbook.
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

Mountain Home
ID, 83647
130

 
—

The Montgomery County States Attorney dropped Lances’ charges against the

 

 

 

2 James's. They have also dropped the criminal charges against the Bozgozes as
3 of 16 July 2019, however, Judge Williams is abusing his power by ignoring his
4 void order and making the Bozgozes appeal it separately which is a waste of
5
resources.
6
|| U. The defendants on the face of this claim and the amended complaint tortured the
7
Bozgozes not to find justice but conspired to intimidate, oppress delay the
8
9 Bozgozes District Court case while denying the Bozgozes rights, waste their
40 resources, and rob them of their family time. They did this using fake criminal
44 charges, fraudulent peace orders, false police reports, using Voncelle James [as
42 a scapegoat], while denial of due process against Title II without fear of losing
13 immunity. The Defendants abused their power to coverup fraud, waste, abuse,
14 perjury, and cover up: Judge Amy Jackson’s, Judge Williams, VA General
15 Counsel, Fred Haynes, VA’s Policy and Security Director Darryl Blackwell's
16 illegal actions against the Bozgoz using tax dollars and violating the ADA law,
7 Title II due process.
18
19
V. The lack of protection and lack of Action as described above by Judge Amy
20
Jackson caused the Plaintiffs the following harm: (1) decline in health, (2)
21

mo NO DN NH
ao FF WwW ND

 

 

Margaret and Robert Bozgoz
3553 Burr CT UnitA

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
131

 
—

denial in Safety (3) unwanted threats, (4) humiliation, (5) loss of privacy, (6)

 

 

2 increase in family medical bills, (7) loss of faith in the VA and Judicial system,
3 (8) Denial of due process, (9) Loss of family time due to administrative trickery,
4 (10) tricked into going through a Judicial System that is rigged in VA’s favor,
° (11) Denial of effective RA for family, (12) denial of Constitutional Rights and
° (13) interference/delay of Justice, (14) a void order which subject Matter
Jurisdiction was NOT established, (15) venerability to receiving fraudulent
9 criminal charges, (16) loss of business contract opportunity. Her actions of
40 ignoring safety and hiding RA put Robert's life at risk. She knows Robert's
44 younger brother died of a stroke on 2 Feb 2019. Why would she ignore/hide
12 RA? Unless she is meant to harm?
'3 || 276. Zuberi Bakari Williams, District Judge for Montgomery County (Individual
4 and Official Capacity)
"8 A. Judge Zuberi Williams violated the Bozgozes’ First Amendment Fourth
. Amendment, Fifth Amendment, and Fourteenth Amendments rights by conspiring
18 with VA General Counsel, James Byrne, Assistant US Attorney Mr. Haynes, and
49 Judge Amy Jackson as the evidence shows on June 6, June 13 and July 9, 2019
20 hearings.
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 || Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
132

 
—_

B. Judge Zuberi Williams ignored the facts and the 6 June video recording showing

the James’s assaulted Lance Fulgium, the process server and Robert Bozgoz,
his driver, in violation of 18 U.S.C. § 1501 on June 6, 2019 while carrying out his

duties as a process server. This also violated the Bozgozes’ Fourteenth

 

NO RO — db — — — —_ = —_ dh = i
—_ Oo © oO N oO) oO & © NO = oO oO ©O N oO) ao - oo NO

NO
NO

Amendment rights to equal protection because although Robert Bozgoz |

 

remained in the vehicle and Lieutenant Colonel Bozgoz was at home he
issued Mrs. James a Peace Order against them both. This further denied
them their rights under the Titles Il, V, and VI of the Americans with Disabilities

Act of 1990.

C. Judge Williams ignored the fact that Voncelle James filed a false police

report on June 6, 2019 at the hearing on June 13, 2019.

D. Judge Williams ignored the fact that Voncelle James retaliated against the
Bozgozes 4 hours later and submitted a false Peace Order petition with
manufactured evidence provided by VA General Counsel, Mr. Haynes, Mr. Darryl

Blackwell and VA leadership in advance (5 June).

Margaret and Robert Bozgoz

NM NO BD
a BF Ww

 

 

3553 Burr CT Unit A
Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
133

 
sends

E. Judge Williams on June 6, 2019 knew information in advance, and he

 

2 guided Voncelle James through her testimony including her where the car was
3 parked. This is information he could only know if he had been briefed in
4 advance.
5
: 6 F; Judge Williams refused indisputable evidence regarding Robert Bozgoz's
location on June 6, Margaret Bozgoz’s location on June 6 and Voncelle James’
8
false police report.
9
10 a: .
G. Judge Williams also ignored the fact that Voncelle stated on June 6, 2019
11
at 7:00 AM that she had obtained a Protective Order for stalking against the
12
13 Bozgozes before she received the Peace Order from Judge Williams four hours
later.
14
15
16 H. Judge Williams ignored the fact on May 31, 2019 that the process server
47 and his driver attempted service on Angela Kendrix and Angela Kendrix dodged
18 service. This is significant because Voncelle James used this incident as the first
19 instance of harassment against Robert Bozgoz. This allowed her to procure the
20 false Peace Order against Robert Bozgoz and Margaret Bozgoz under
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

134

 
harassment and stalking. This denied the Bozgoz’s equal protection under the

law because Voncelle James was not even present when the service attempt

I. Judge Williams also refused Judge Amy Jackson’s order which proved

 

 

Lance Fulgium, process server and Robert Bozgoz, his driver were on a legal

mission on June 6, 2019.

J. On June 6, 2019, Judge Williams ignored the fact that Voncelle James
stated in open court that VA Attorneys, Mr. Haynes and Judge Amy Jackson

were conspiring to throw out the Bozgozes case on June 24, 2019.

K. On 6 June 2019, Judge Williams bootstrapped Robert's information to

allow Voncelle James to gain a fake harassment charge.

L. On 6 June 2019, Judge Williams allowed VA through Voncelle James to
show him a whistleblower video to use as harassment against the Bozgozes. He

violated the Bozgozes’ First Amendment right to speak out against the

1

2

3 was made.

4

5

6

7

8

9
10
11
12
13
14
15
16
17
18
19
20 government.
21

Margaret and Robert Bozgoz
22 |) 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

135

 
mh

 

 

 

2 M. On 6 June 2019, Judge Williams knew what he was doing, as he informed
3 Voncelle James that when someone receives a peace order, they are vulnerable.
4
5 N. On 6 June 2019, Judge Williams informed Voncelle James that she needed
6 two incidents to equal harassment. He failed to get the second incident for M.
7 Sue Bozgoz. This further denied them their rights under the Titles LV, and |
8 VI of the Americans with Disabilities Act of 1990.
9
10
O. On June 13, 2019, Judge Williams ignored the fact Voncelle James stated
11
the reason she did not acknowledge acceptance of the process servers
12
13 summons on June 2, 2019 because she was guided by Mr. Haynes, VA
44 Attorneys and Mr. Darryl Blackwell that she needed a second instance of
45 harassment in order to procure the Peace Order. In addition, Voncelle James
16 stated the Attorneys and Judges would be talking among themselves.
17
18 P. On or about 18 June 2019, Judge Williams conspired with Commissioner
19 Gray to deny Lance’s criminal charges against Khalil James and Voncelle James.
20
21
Margaret and Robert Bozgoz
22 |1 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
136

 
wad

Q. Judge Williams and the States Attorney’s Office for Montgomery County

 

 

 

 

NM DO WN
ao F» Ww

 

 

2 denied Reasonable Accommodations under Title II to protect themselves and
3 Judge Zuberi Williams from losing immunity. They did this before they forced the
4 Bozgozes to attend upcoming criminal hearing on July 22, 2019.
5
6 On 9 July2019, Judge Williams informed the Bozgozes in open court that the
, documents and whatever Voncelle James said under oath could not be used in |
® other courts. He further violated the Bozgozes’ Eighth Amendment rights by
. requiring them to pay appeals costs separately although the hearing were
11 conducted together. He further violated the Bozgozes’ Fourteenth Amendment
42 rights by failing to establish subject matter jurisdiction. This further denied them
43 their rights under the Titles II, V, and VI of the Americans with Disabilities Act of
14 1990.
15
16
17 R. From 31 May 2019 to date, Judge Williams, Judge Amy Jackson, VA General
18 Counsel, James Byrnes, States Attorney, Mr. Haynes and Mr. Matthew Kahn and
19 VA Leadership ignored the fact that Voncelle James procured false pending
20 criminal charges against the Bozgozes using journalist and former states
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
137

 
—

attorney Chris King’s video (a third party). This violated their Fourteenth

 

 

 

 

 

2 Amendment rights to due process.

3

4 S. Judge Williams on 6 and 13 June 2019, unlawfully and without consent of

5

the parties combined the two cases of Robert Bozgoz and Margaret Bozgoz in to

)
~ one. Thus, bootstrapping the allegations against Robert Bozgoz to apply to

7

Margaret Bozgoz violating their Fourteenth Amendment Right to equal protection.

8

9 This further denied them their rights under Title Il, V, and VI of the Americans
40 with Disabilities Act of 1990.
11
42 T. However, on or about 9 July 2019, when the Bozgozes motioned the court
43 (Judge Williams) to explained why he disrespected the court by issuing a void
44 ordered, he denied the challenge and told the Bozgozes that they could appeal
15 his void order all they wanted. This further denied them their rights under Title Il,
16 V, and VI of the Americans with Disabilities Act of 1990.
17
18 U. At the 9 July 2019, hearing Judge Williams stated that subject matter
19 jurisdiction is not an issue contrary to the legal requirement that subject matter
20 jurisdiction can never be waived. This violated the Bozgozes’ Fourteenth
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

Mountain Home
ID, 83647
138

 
—

Amendment rights to due process of law.

 

2 https://www. youtube.com/watch?v=2bADasbaBEU&t=5s
3
4 V. At the 9 July 2019, hearing Judge Williams stated that nothing that was
9 discussed would be used at any other hearings. The purpose of this was so that
6 onlyv.\/oncelle.James’-evidence.would_ao-forward
ery VOTO TT, OOS OAT PIS ONS VTA TO Ne FEN CAP
; .
8 W.  Atthe June 13, 2019, hearing Judge Williams denied all the Bozgoz’s
9 subpoenas for the June 13, 2019 hearing even though they were requested to
10
provide testimony as competent witnesses and in their own individual capacity.
11
This further denied them their rights under Title II, V, and VI of the Americans
12
43 with Disabilities Act of 1990.
14
15 X. On the June 6, 2019 hearing [without the Bozgozes being present] Judge
46 Williams expedited Voncelle James’ perjured Peace Order while Voncelle James
47 gaslighted him on recorded/taped.
18
49 Y. Judge Williams denied the Bozgozes’ evidence against Voncelle James
20 while accepting her evidence (June 6, June 13 and July 9 hearings). This
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

139

 
pony

violated the Bozgozes equal protection and due process rights under the

 

 

 

2 Fourteenth Amendment.
3
4 Z. Judge Williams ignored the facts (6 June 6, 13 June and 9 July hearings).
5
This further denied them their rights under Title Il, V, and VI of the Americans
6
. with Disabilities Act of 1990.
7
8 7 . 2
AA. On or about 9 July 2019, Judge Williams denied the Motion to Challenge
9
the Void Order. https:/Avwww.youtube.com/watch?v=2bADasbaBEU&t=5s
10
11
BB. Onor about 9 July 2019, Judge Williams denied the Motion requesting a
12
13 finding of facts. He listed on his response, “if the respondents want an answer let
44 them appeal.” He wrote this knowing although the Court refused to allow Robert
45 and Margaret Bozgoz to testify separately because [according to Judge Williams
16 on 9 July 2019], the court has a right to try two separate cases [with two separate
17 case numbers] together due to resources. However, if these individuals wanted
18 to appeal, they have to appeal separately costing them double violating the
19 Eighth Amendment and Fourteenth Amendment.
20 httos:/Awww. youtube.com/watch?v=2bADasbaBEU&t=5s
21
Margaret and Robert Bozgoz
22 1/3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 |) 410-858-0107
24 || Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

140

 
—_—

 

2 CC. Judge Williams guided Voncelle James 6 June 6 and 13 June hearings as
3 the evidence shows throughout the court recordings. When Voncelle James was
4 confused or “stuck”, Judges Williams gave Voncelle James the right answer she
5 was looking for. For example, on 13 June when the plaintiffs asked Voncelle
6 lamoacuiwhylod_on-the potion dludacl\Albamec-tectified-for har ctating the clork
eo _ ee Wr trite ee? we” VVIFITCART TO oe Tre eS LIS OI _
7
sometimes fill out of the information. Voncelle then accused the clerk for lying on
8
the second pages of the petition to obtain the peace order against the Bozgozes.
9
This denied the Bozgozes’ their Fourteenth Amendment rights to due process.
10
1 This further denied them their rights under Title Il, V, and VI of the Americans
42 with Disabilities Act of 1990.
13
44 DD. Judge Williams refused to recuse himself during the July 9, 2019 hearing
45 when the Bozgozes informed him about the above-mentioned reason/grounds for
16 recusal. https:/Avwww.youtube.com/watch?v=2bADasbaBEU&t=5s
17
18 EE. On or about 9 July 2019, Judge Williams refused to provide reasons for
19 his decision to deny the Bozgoz’s Motion for a Void Order. He simply stated the
20 Bozgozes filed a claim against Voncelle James. This violated the Bozgozes’
21
Margaret and Robert Bozgoz
22 |13553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 |I Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

141

 
—d

Fourteenth Amendment right to due process.

 

2 https:/Awww. youtube.com/watch?v=2bADasbaBEU&t=5s

3

4 FF, On 13 June 2019, Judge Williams stated [after reviewing the Bozgoz’s 6

5 June 2019 tape in open court] that the Bozgozes were not creditable and

6 Voncelle James was. In addition, Judge Williams stated on the recorded that
7] Voncelle James provided organized evidence while not accepting any of the.

8 Bozgozes evidence.

9
40 GG. On 13 June 2019, Judge Williams stated that if the Bozgozes were not
44 satisfied with his ruling they could appeal. Ms. Bozgoz responded that she was
12 not happy, and they would be appealing the void order. Judge Williams then
13 stated, “Please do not talk over me as | know you wanted your response to go on
14 the recorded”. Responding against void order is what saves the public from
15 Judges who do not establish subject matter jurisdiction.
16
17 HH. On 9Q July 2019, Judge Williams ignored the fact that Voncelle James filed
18 false criminal charges against the Bozgozes using his fake peace order which he
19 issued without establishing subject matter jurisdiction and the 2 harassment
20 incidents.
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 |I Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

142

 
ll. On 9 July 2019, Judge Williams took several breaks using his computer

 

 

 

2

3 leading one to believe he may have been communicating with the VA. Judge

4 Williams received several documents proving fraud, waste, abuse and perjury.

5 The United States Constitution guarantees an unbiased Judge who will always

6 provide litigants with full protection of all rights. This further denied them their
7 rights under Title II, V, and VI of the Americans with Disabilities Act of 1990.

8

9

JJ. The lack of protection and lack of Action as described above by Judge

10

1 Williams caused the Plaintiffs the following harm: (1) decline in health, (2) denial
42 in Safety (3) unwanted threats, (4) humiliation, (5) loss of privacy. Increase in
43 family medical bills, (6) loss of faith in the VA and Judicial system, (7) Denial of
44 due process, (8) Loss of family time due to administrative trickery, (9) tricked into
15 going through a Judicial System that is rigged in VA's favor, (9) Denial of effective
16 RA for family,(10) denial of Constitutional Rights and (11) interference/delay of
17 Justice,(12) a void order which Subject Matter Jurisdiction was NOT established,
18 (13) venerability to receiving fraudulent criminal charges, (14) loss of business
19 opportunity.
20
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

Mountain Home
ID, 83647
143

 
ds

277. John McCarthy, States Attorney for Montgomery County (Individual and
Official Capacity)

Senior Legal Assistant Tawana Holland (Individual and Official Capacity)

 

2D 0 ON OO oH RB wh

NO RO RO RO RO Rw mm ak a eee
on Bb WO NO HF FDO CO DB N OF oO FP WO NO

 

 

A. On 24 June to about 5 July 2019, The Montgomery County States... -

Attorney received overwhelming evidence that Voncelle James procured
Peace Orders against the Bozgozes using false evidence. They failed to put
measures in place to protect the Bozgozes from further false criminal charges
brought against them by Voncelle James, the VA, the U.S. Attorney’s Office.
This further denied them their rights under Title Il, V, and VI of the Americans

with Disabilities Act of 1990.

B. On or about 16 July 2019, the States Attorney’s Office dropped criminal
charges against Robert and Sue Bozgoz due to this fact. However, on the 26
July 2019, Voncelle with the guidance and assistance of VA General Counsel,
VA leaders, Assistant U.S. Attorney Matt Kahn, Judge Williams, and Judge
Jackson procured another fake criminal summons against Robert Bozgoz

using the same Peace Order obtained by using manufactured evidence. This

Margaret and Robert Bozgoz
3553 Burr CT UnitA

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
144

 
 

1 further denied them their rights under Title Il, V, and VI! of the Americans with
2 Disabilities Act of 1990.
3
4 . On or about 5 July 2019, the Montgomery County States Attorney threw out
9 the Bozgozes’ son and process server, Lance Fulgium’s charges against
6 Khalil James-knowing-that Voncelle James-procured the Peace-Orders-using |
, manufactured evidence leaving them vulnerable, The lack of action /
6 described about by the States Attorney's Office caused the Bozgozes and
. Lance Fulgium undue threats, humiliation and violated their due process and
44 equal protection rights under the Fourteenth Amendment and their rights the
42 Eighth and Ninth Amendments.
13
44 . The Montgomery County States Attorney’s Senior Legal Assistant
15 Tawana Holland informed the process server's ADA representative Margaret
16 Bozgoz not to contact her in regarding to Lance Fulgium’s charges against
17 Khalil James knowing that Margaret Bozgoz was Lance’s ADA representative
18 in violation of the ADA Interference Law under Title Il. She further informed
19 Mrs. Bozgoz that the States Attorney's Office was going to throw out Lance’s
20 charges against Khalil James for assaulting him and that Margaret Bozgoz
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 |] 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home

145

 
 

 

 

 

 

1 was a defendant in the fake criminal case against her that was still pending.
2 This further denied them their rights under Title Il, V, and VI of the Americans
3 with Disabilities Act of 1990.
4
5 sgt oa sgt
278. Tracy D’Souza, District Court Commissioner for Montgomery County District
6
~~ |/Court (Individual and Official Capacity)
7
A. On or about 16 June 2019, The Montgomery County States Attorney and
8
9 Commissioner Tracy D’Souza denied Margaret Bozgoz equal protection under
10 the law after she approved Voncelle James’ false criminal charges.
414 Commissioner Tracy D’Souza did this knowing that Voncelle James perjured
12 herself on the Peace Order Petition. This further denied them their rights under
13 Title Il, V, and VI of the Americans with Disabilities Act of 1990.
14
15 B. On or about 16 June 2019, The Montgomery County States Attorney and
16 Commissioner Tracy D’Souza denied Margaret Bozgoz equal protection under
17 the law and against ADA Title II after Margaret Bozgoz informed her that she has
18 PTSD and Voncelle James exacerbates it every time she perjures herself and
19 Judges, US Assistant Attorneys, VA’s General Counsel and VA Leadership turns
20
21
Margaret and Robert Bozgoz
22 |) 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 |] 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

Mountain Home
ID, 83647
146

 
he

a blind eye to fraud, waste and abuse. This further denied them their rights

 

 

 

2 under Title Il, V, and VI of the Americans with Disabilities Act of 1990.
3
4 C. On or about 16 June 2019, Commissioner Tracy D’Souza asked Margaret
5 Bozgoz how did she know that Voncelle James perjured herself on the petition.
6 VWWhen-Margaret-Bozgoz-provided-her-evidence-and-went-over-the-petition-with
, the Commissioner, Tracy D’Souza, she still denied equal protection stating the
® rules that she had did not allow her to approve the petition for protection and
. peace order. This further denied them their rights under Title Il, V, and VI of the
1 Americans with Disabilities Act of 1990.
12 D. The lack of protection and lack of action as described above by Commissioner
"s Tracy D’Souza caused the Plaintiffs the following harm: (1) decline in health, (2)
"4 unwanted threats, (3) humiliation, (4) Increase in family medical bills, (5) loss of
. faith in the VA and Judicial system, (6) Denial of due process, (7) Loss of family
17 time due to administrative trickery, (8) tricked into going through a Judicial
48 System that is rigged in VA’s favor, (9) Denial of effective RA for family,(10)
419 denial of Constitutional Rights and (11) interference/delay of Justice and District
20
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
55 945 W. 5N, Street Apt A2

 

 

Mountain Home
iD, 83647
147

 
Court case. This further denied them their rights under Title Il, V, and VI of the

 

 

 

 

2 Americans with Disabilities Act of 1990.

3

4

5 279. J. Gray, Court Commission for Montgomery County District Court (Individual

6 and Official Capacity)

7 A. Montgomery County District Court Commissioner-J. Gray; denied-Lance

8 equal protection under the law against Voncelle James’ assault one minute

9 after Judge Williams walked into her office. When his ADA representative,
10 Margaret Bozgoz asked her why she was denying him equal protection
11 Margaret Bozgoz specifically said you didn’t let him go to the back of the bus,
12 you did not let him get on it. Commissioner Gray’s response was that she
13 did not see probable cause. However, the Montgomery County States
14 Attorney begged to differ after reviewing Lances Fulgium petition and
" watching the 6 June 2019 incident of Voncelle James taunting her husband
. assaulting the Bozgozes process server and his driver. This further denied
48 them their rights under Title Il, V, and VI of the Americans with Disabilities Act
49 of 1990.
20
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
: 24 Lance Fulgium, Pro se

25 945 W. 5N, Street Apt A2

Mountain Home
ID, 83647
148

 
 

1 B. The lack of protection and lack of Action as described above by J. Gray caused
2 the Plaintiffs the following harm: (1) decline in health, (2) denial in Safety for
3 Process Server and Son (3) unwanted threats, (4) humiliation. Increase in
4 family medical bills, (5) loss of faith in the VA and Judicial system, (6) Denial of
5
due process, (7) Loss of family time due to administrative trickery, (8) tricked
6
. into going through a Judicial System that is rigged in VA's favor, (9) Denial of
; 2 NS on
effective RA for family,(10) denial of Constitutional Rights and (11)
8
9 interference/delay of Justice and District Court case. This further denied them
40 their rights under Title Il, V, and VI of the Americans with Disabilities Act of
44 1990.
12
18 280. James Byrne, VA General Counsel (Individual and Official Capacity)
14
281. Fred Haynes, Former Assistant U.S. Attorney (Individual and Official
15
Capacity)
16
282. Darryl G. Blackwell, VA Security Policy (Individual and Official Capacity)
17
48 A. On or about 2 April 2019, James Byrne, VA General Counsel, Fred Haynes,
19 Former Assistant U.S. Attorney conspired with Angela Kendrix to submit
20
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 || Lance Fulgium, Pro se
95 945 W. 5N, Street Apt A2

 

 

 

 

Mountain Home
ID, 83647
149

 
—

documents proposing to fire plaintiff Robert Bozgoz violating his due process

 

 

 

2 rights under the 1973 Rehabilitation Act.
3
4 . On or about 31 May 2019 VA General Counsel, James Byrnes, Fred Haynes
5
and Mr. Darryl Blackwell are responsible for volunteering to help the Bozgozes
6
~ with service of summonses and setting up the Bozgozes to fail as per Voncelle
7
James’ testimony on 13 June 2019 and the evidence stated above. Voncelle
8
9 James stated that Judge Amy Jackson and the Attorneys were talking.
10
44 . On 2 June 2019, James Byrne, VA General Counsel, Fred Haynes, Former
42 Assistant U.S. Attorney informed Voncelle James not to inform the Bozgozes
43 that she would accept service for the summons Lance Fulgium served at her
14 house to her father-in law. This violated the Bozgozes’ and Lance Fulgium’s
15 Fifth Amendment Rights of due process and due process under the Title II of the
16 Americans with Disability Act of 1990.
17
18 . On 4and 5 June 2019, Mr. Haynes and Mr. Blackwell coordinated with the
19 Bozgozes VIA phone and email to serve the remaining defendants to include
20 Voncelle James and Angela Kendrix.
21
Margaret and Robert Bozgoz
22 |) 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 |! Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

150

 
—dh

 

 

 

2 E. On 4and 5 June 2019, Mr. Haynes, Mr. James and Mr. Blackwell coordinated
3 with VA Staff, Voncelle James, Angela Kendrix how to set the Bozgozes by
4 bringing false criminal charges against them by: (1) Filing False Police Report,
(2) Filing a False Peace Order and (3) Filing False Criminal Charges on: (a) 10
° June ‘and (b) 26 July "2019 using a Peace order from Judge William that was”
VOID as subject matter jurisdiction was not established on 13 June 2019 at the
9 Bozgozes’ hearing. This further denied them their rights under Title Il, V, and VI
40 of the Americans with Disabilities Act of 1990.
11
42 . On 5 and 6 June 2019, after the Bozgozes served Voncelle James, James
13 Byrne, VA General Counsel, Fred Haynes, Former Assistant U.S. Attorney,
44 and Darryl G. Blackwell, VA Security Policy Director and VA Leadership
15 counseled and guided Voncelle James to file a false police report and false
16 peace order after Lance Fulgium, their process server served Voncelle James at
17 her home. This violated their Fifth Amendment rights of due process and rights
18 secured by 18 U.S.C. 1501, Obstruction of Justice — Interfering with a Process
19 Server. This further denied them their rights under Title Il, V, and VI of the
20 Americans with Disabilities Act of 1990.
21

NM NO NO N
a BP WwW KN

 

 

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fuigium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
151

 
—_—

G. On 6 June 2019 James Byrne, VA General Counsel, Fred Haynes, Former

Assistant U.S. Attorney informed Angela Kendrix to contact the Bozgozes after
they saw the Whistleblower YOUTUBE Video of Voncelle James and her

husband assaulting the Process Server, Lance Fulgium and his driver, Robert

 

NO NO = — od > — = = — = = :
= an) co co N ©) ao bh oO No = oO co oO N OD or b oO NO

~ Bozgoz at 3:50 pm before Voncelle James retaliated and filed a false police

report and false peace order at 11: 17 am against the Bozgozes. This violated
their due process rights under the Fifth Amendment and Title Il, V and VI of the

Americans with Disabilities Act.

. Fred Haynes, Former Assistant U.S. Attorney, and Darryl G. Blackwell, VA

Security Policy Director immediately cancelled the Bozgozes afternoon
meeting for 6 June 2019 ref: Serving the Summons on the VA Defendants in the
after Margaret Bozgoz sent them the 6 June 2019 Video of Voncelle James and
her husband assaulting her son, Lance Fulgium and her husband Robert
Bozgoz, the process servers Driver at 0900 before Voncelle Filed the false police
report and false peace order and after they guided Voncelle James to file false

criminal charges against the Bozgozes on 10 June 2019. This violated the

NR NO NM WN
a B® Ww ND

 

 

Margaret and Robert Bozgoz
3553 Burr CT UnitA

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
152

 
eh

Bozgozes’ and Lance Fulgium’s rights under Title Il, V, VI of the Americans with

 

 

 

2 Disabilities Act of 1990.
3 On 10 June 2019, James Byrne, VA General Counsel, Fred Haynes, Former
4 Assistant U.S. Attorney, Darryl G. Blackwell, VA Security Policy Director and
5
VA Leadership counseled and guided Voncelle James to file false criminal
6
__ charges against Robert and Margaret boZgoz In retaliation [and atter Margaret
7
Bozgoz requested (1) VA OSHA, Larry Green, (2) VA Whistleblower Protection,
8
9 Dina Dizel, agency and (2) Office of Special Counsel, Robert NaChanza and VA
10 Leadership (Robert Wilkie, Mike Frueh, Angela Kendrix, Paul Lawrence,
44 Margarita Delvin and etc.) to conduct an investigation on Mr. Fred Haynes and
12 Mr. Daryl Blackwell for conspiring with the Montgomery State Judge and US
13 States Office for expediting and setting Robert and Margaret Bozgozes up with a
14 false peace order on 6 June 2019 at approximately 11:17 am. This further
15 denied them their rights under Title Il, V, and VI of the Americans with Disabilities
16 Act of 1990.
17
18 _ On 13 June 2019, On 10 June 2019, James Byrne, VA General Counsel,
19 Fred Haynes, Former Assistant U.S. Attorney, and Darryl G. Blackwell, VA
20
Security Policy counseled allowed Voncelle James to lie in court under oath
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

153

 
oh

without telling Voncelle James that the Bozgozes had a video of her Lance
Fulgium, the Process Server. This further denied them their rights under Title II,

V, and VI of the Americans with Disabilities Act of 1990.

. On 13 June 2019 at approximately 10:00 am, (1) Fred Haynes, Former

 

Assistant U.S. Attorney, (2) Darryl G. Blackwell, VA Security Policy .._____|_ __

 

RO NO NO No NO —» — = — — + — 4 = — |
& eo NO —_ So CO Cc ™“ oO) ol ab wo he) —_ oO © oO ™N oO ol bh oe ho

1)
oi

 

 

 

Director, (3) Dr Paul Lawrence, (4) Angela Kendrix, and (5) Candace Thorpe. |
ignored the Bozgoz’s Subpoena and did not show up to testify as
competent witnesses in court in their own individual capacity. Allowing
Voncelle James to perjure herself in open court, under oath and on
recording. This further denied them their rights under Title Il, V, and VI of the

Americans with Disabilities Act of 1990.

. From 11 Jan 2018 to date, James Byrne, VA’s General Counsel leads a team

of Paralegals, Lawyers and Staff to commit felonies on the Bozgozes (and others).
This further denied them their rights under Title Il, V, and VI of the Americans with

Disabilities Act of 1990.

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home

ID, 83647

154

 
—_—

M. The lack of protection and lack of Action as described above by VA General

 

 

 

 

 

2 Counsel, James Byrnes, Fred Haynes and Mr. Darryl Blackwell caused the
3 Plaintiffs the following harm: (1) decline in health, (2) denial in Safety (3) unwanted
4 threats, (4) humiliation, (4) loss of privacy. Increase in family medical bills, (5) loss
of faith in the VA and Judicial system, (6) Denial of due process, (7) Loss of family
° time due to administrative trickery, (8) tricked into going through an ORM/EEOC
system and a Judicial System that is rigged in VA's favor, (15) Denial of effective
9 RA for family,(16) denial of Constitutional Rights and (17) interference/delay of
40 Justice. Their actions put Robert’s life at risk as they know his younger
44 brother died after his stroke on 2 Feb 2019.
12
13
14 ||280. Robert Wilkie, Secretary of Veterans Affairs. (Individual and Official Capacity)
15 A. From 28 Jun 2018 to date, Margaret Bozgoz, ADA Representative sent safety
16 messages to Mr. Wilkie asking him to assist with (1) causing further harm, (2)
7 Recusing Angela Kendrix and Voncelle James from causing further harm and
18 (3) preventing Civil Rights/ORM Violations at VA. Also, on 22 -date, the ADA
"" Representative asks Mr. Wilkie to get involved and help stop the
. OSHA/Safety violations. On 15 Aug 2018 [while Robert was in the hospital
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
155

 
—_

after VA ordered him back on 18 June 2018 against his board certified

 

2 doctor's orders] at approximately 7:00 am, Margaret Bozgoz informed Mr.

3 Wilkie and VA Leadership that (1) the Office of Field Operations and (2)

4 Office of Client Relations were violating his EEO, NO FEAR, and Inclusion

° Policy. Three hours later, Mr. Wilkie sent out an EEO, Diversity and Inclusion,

° NO FEAR, Rights and Protection Policy Statement”. Other emails sent to —

Robert Wilkie asking for help due to safety, fraud, waste and abuse are listed

9 above. The lack of protection and lack of Action as described above by Mr.
40 Wilkie caused the Plaintiffs the following harm: (1) decline in health, (2) loss
44 of house in GA, (3) loss of VA benefits, (4) denial of VA benefit, (5) denial in
42 Safety/OSHA inspection (6) unwanted threats, (7) humiliation, (8) denial of
13 transfer away from perpetrators (9) loss of privacy,(10). Increase in family
14 medical bills, (11) loss of faith in the VA and Judicial system, (12) Denial of
15 due process, (13) Loss of family time due to administrative trickery, (14)
16 tricked into going through an ORM/EEOC system that is rigged, (15) Denial of
7 effective RA for family, denial of Constitutional Rights and interference/delay
"8 of Justice and District Court case and (16) Loss of Business Opportunities for
" E2 Business and loss of mentoring and coaching for Veterans. His actions or
/ lack of, put Robert and his family’s life at Risk. This further denied them their

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home

156

 
—

rights under Title Il, V, and VI of the Americans with Disabilities Act of 1990.

 

2 His actions/lack of actions also violated the Occupational Safety and Health
3 Administration Act of 1970.
4
5 281.Dr. Paul Lawrence, Ph.D., Under Secretary for Benefits (Individual and Official
6 Capacity)
7 A. Dr. Lawrence is Under Secretary responsible for the Veterans Benefits
8 Administration (VBA). The VBA is known for reoccurring discrimination.
9
10
B. On 22 May 2018, Margaret Bozgoz informed Dr. Paul Lawrence how the ORM
11
system was rigged by design. She also asked him for assistance in initiating an
12
13 OSHA/Safety Violations because her husband one of his employees was
44 suicidal. She also informed him how the retaliation and no hope in the justice
45 system was affecting the family. Dr. Paul Lawrence responded by saying,
16 “Thank You”. This further denied them their rights under Title Il, V, and VI of
17 the Americans with Disabilities Act of 1990.
18
19 C. As stated on the dates above (e.g., 31 May 2018, 14 Jun, 17 Jun, 28 Jun, 9
20 Jul, 31 Jul 2018, 1 Aug, 2 Aug, 15 Aug, the ADA representative sought out Dr.
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
157

 
—_—

Title Il, V, and VI of the Americans with Disabilities Act of 1990. This further

 

2 violated the ADA interference law.
3
4
5 . On 5 June 2019, Voncelle James volunteered to be used as the scapegoat aka
6 “throw away for VA”. As stated above, Voncelle James, volunteered to humiliate,
7 bring false criminal charges, deny the Bozgozes of family time, financial ruin,
8 harass, lie, cheat, perjure herself on national television, in the court room with the
9 police, abuse her power, attempt to falsely throw the Bozgoz in jail using fake
10 peace orders. This violated the First, Fifth and Thirteenth Amendments to the
14 U.S. Constitution. This further denied them their rights under Title Il, V, and VI of
12 the Americans with Disabilities Act of 1990. This further violated the ADA
13
interference law
14
15 ; ; oy, ;
. Voncelle James violated the Bozgozes’ and Lance Fulgium’s privacy by going
16
into the Bozgozes records to find out information about Lance and Margaret
17
Bozgozes’ PTSD to use against her [and Lance Fulgium] on 6 June 2019. This
18
419 violated the First, Fifth and Thirteenth Amendments to the U.S. Constitution.
20 This further denied them their rights under Title II, V, and VI of the Americans
24 with Disabilities Act of 1990. This further violated the ADA interference law.
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 |I Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

173

 
ads

F. On 6 June 2019, Voncelle defamed and slandered Robert Bozgoz’s name by

stating in the presence of Khalil James and Lance Fulgium he resigned in lieu of
being fired for the mistreatment of his employees. This violated the First, Fifth

and Thirteenth Amendments to the U.S. Constitution. This further denied them

 

 

© © Oo | oO) ao bh Ww NO => © © oO ND Oo} or > Ww NO

NO
=

their-rights-under.Title Il, .V,and-VLof.the Americans.with Disabilities Act-of 1990...)

This further violated the ADA interference law.

. On 6 June 2019 at approximately 7:14, am Voncelle James under the

Guidance of VA Leadership, Mr. Blackwell and VA General Counsel, James
Byrnes, Voncelle James filed a false police report against Robert stating “ne was
going to get her.” This violated the First, Fifth and Thirteenth Amendments to the
U.S. Constitution. This further denied them their rights under Title II, V, and VI of
the Americans with Disabilities Act of 1990. This further violated the ADA

interference law.

. On 6 June 2019 at approximately 11:17 am, Voncelle James under the

Guidance of VA Leadership, Mr. Blackwell and VA General Counsel, James

Byrnes, and Judge Williams, Voncelle James filed a false peace order against

PS NM NO WN
a FP WwW N

 

 

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
174

 
 

1 Robert and Margaret Bozgoz with the intent to destroy their reputation, credit,
2 exacerbate their PTSD and put them in jail. This violated their rights under the
3 First, Fifth and Thirteenth Amendments to the U.S. Constitution. This further
4 denied them their rights under Title Il, V, and VI of the Americans with Disabilities
5
Act of 1990. This further violated the ADA interference law.
6
4 Oe . a Ce . . a
On 6 June 2019, Voncelle James perjured herself in front of Judge Williams and
8
under oath and on her petition as Judge Williams guided her with answers.
9
Voncelle James lied about Robert’s 2 fabricated harassment incidents,
10
1 Margaret’s location and weapons in their vehicle on 6 June 2019. This violated
42 their rights under the First, Fifth and Thirteenth Amendments to the U.S.
43 Constitution. This further denied them their rights under Title Il, V, and VI of the
14 Americans with Disabilities Act of 1990. This further violated the ADA
15 interference law.
16
17
18 . On6 June 2019, Voncelle James perjured herself in front of Judge Williams
19 under oath and on her petition as it pertains to the Bozgozes having weapons in
20 their vehicle. She did this so the FBI could get involved under the Patriot Act and/
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 |) 440-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

175

 
 

 

 

1 or give the FBI reason to monitor the Bozgozes phone calls, emails, etc. This
2 violated their rights under the First, Fifth and Thirteenth Amendments to the U.S.
3 Constitution. This further denied them their rights under Title Il, V, and VI of the
4 Americans with Disabilities Act of 1990. This further violated the ADA
5
interference law.
6
os a . . . . . .
K. On 6 June 2019, Voncelle James admitted under oath that Angela Kendrix, VA
8
Attorneys, Mr. Blackwell, U.S. Attorney’s Office and Judge Jackson are working
9
together to conspire to drop the Bozgoz’s Employment Discrimination, Civil
10
14 Rights and RICO case by 24 June 2019 due to immunity.
12
13 L. On6 June and 13 June 2019, at the hearings in Montgomery County Voncelle
44 James admitted that Robert has an ADA advocate.
15
16 M. On 13 June 2019, at the hearing Voncelle James failed to disclose she had filed
47 criminal charges against Robert and Margaret Bozgoz after meeting with VA
18 General Counsel, Mr. Haynes and Mr. Blackwell. She filed these charges at 9:37
49 PM on 10 June 2019 using tax dollars. This violated their rights under the First,
20 Fifth and Thirteenth Amendments to the U.S. Constitution. This further denied
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 |! Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

Mountain Home
ID, 83647
176

 
them their rights under Title Il, V, and VI of the Americans with Disabilities Act of

. On 13 June 2019, Voncelle James admitted under oath that she was aware of

Robert’s 2016 Reasonable Accommodations (RA). This violated their rights

 

 

under the First, Fifth and. Thirteenth Amendments to the U.S. Constitution. This... |

 

further denied them their rights under Title Il, V, and VI of the Americans with

Disabilities Act of 1990. This further violated the ADA interference law.

. On 13 June 2019, Voncelle James admitted under oath that she violated

Robert’s RA on 11 January and 12 January 2018. This violated their rights under
the First, Fifth and Thirteenth Amendments to the U.S. Constitution. This further

denied them their rights under Title Il, V, and VI of the Americans with Disabilities

. On 13 June 2019, Voncelle James admitted under oath that she violated the

ADA interference law because HR guided her to. Note Karen Agee, HR is a

paralegal who works for the General Counsel James Byrne. This violated the

1
2 1990. This further violated the ADA interference law.
3
4
5
6
>
8
9
10
11
12
13
14
45 Act of 1990. This further violated the ADA interference law.
16
17
18
19
20
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

177

 
—

Plaintiffs and Lance Fulgium’s rights under the First, Fifth and Thirteenth
Amendments to the U.S. Constitution. This further denied them their rights under

Title Il, V, and VI of the Americans with Disabilities Act of 1990. This further

 

--On-13-June-2019,-Voncelle James-admitted-under-oath-that- she-violated-the ___|____

 

 

1973 Rehabilitation Act/ADA because she was Robert’s supervisor and she
needed to talk to him about VA business. This violated their rights under the
First, Fifth and Thirteenth Amendments to the U.S. Constitution. This further
denied them their rights under Title Il, V, and VI of the Americans with Disabilities

Act of 1990. This further violated the ADA interference law.

On 13 June 2019, Voncelle James admitted under oath the reason she did not
acknowledge receipt of the summons left at her residence on 2 June 2019 was
because VA Attorneys said they would talk to the Judge [Amy Jackson] and work
it out. This violated their rights under the First, Fifth and Thirteenth Amendments
to the U.S. Constitution. This further denied them their rights under Title II, V,

and VI of the Americans with Disabilities Act of 1990. This further violated the

2

3

4 violated the ADA interference law.

5

6 ll 9

8

9
10
11
12
13
44 R.
15
16
17
18
19
20 ADA interference law.
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

178

 
—

S. On 13 June 2019, during the hearing the United States Attorney sent an

attorney, other than Mr. Haynes, to quash the subpoenas thereby prohibiting the
competent witnesses from providing testimony. This act allowed the VA to

continue to propagate its conspiracy of silence. LTC M Sue Bozgoz then she

 

had-previously.reported. VA’s.illegal-acts to. NAACP. and.the ACLU...Judge.. fn.

 

oo Oo ON OO nN BR DH UN

BR maa
=~ Oo © DB Nn ODO oO FB WO NY =

 

 

Williams stated just because you won that Civil Rights case doesn’t mean you
will win in my court. This violated their rights under the First, Fifth and Thirteenth
Amendments to the U.S. Constitution. This further denied them their rights under
Title Il, V, and VI of the Americans with Disabilities Act of 1990. This further

violated the ADA interference law.

. On 13 June 2019, during the hearing Judge Williams said that Khalil James

should not testify under oath if he had pending criminal charges filed against him
because his testimony could be used by the criminal courts. However, at the 9
July 2019 supplemental hearing Judge Williams gaslighted the Bozgozes and
told them nothing that was said or produced in these hearings could be used
during any future hearings. Furthermore, Judge Williams did not request the

attendees to take an oath which he had done on 13 June 2019. This violated

PO NO NHN WN
ao F&F WwW NN

 

 

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
179

 
their rights under the First, Fifth and Thirteenth Amendments to the U.S.

 

1
2 Constitution. This further denied them their rights under Title Il, V, and VI of the
3 Americans with Disabilities Act of 1990. This further violated the ADA
4 interference law.
5
6 WU. -On-13 June 2019, the U.S. Attorney's representative announced to the Court that
because the Bozgozes had a Title VII the government would not allow the
8
competent witnesses to testify. LTC Bozgoz responded under oath that she had
9
it wrong and informed the Court that their Federal Court case involved fraud,
10
44 waste, abuse, perjury, 1983 KKK Civil Rights willful violations, RICO, in addition
42 to the Title VII matters. This violated their rights under the First, Fifth and
43 Thirteenth Amendments to the U.S. Constitution. This further denied them their
14 rights under Title Il, V, and VI of the Americans with Disabilities Act of 1990. This
15 further violated the ADA interference law.
16
17
18 V. On 13 June 2019, LTC Bozgoz testified under oath before Judge Williams that
19 the videos she had posted involve VA violating Robert’s civil rights and not
20 harassment of Voncelle James.
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

180

 
—

 

 

2 W. On 6 June 2019, during her ex parte hearing with Judge Williams Voncelle
3 James showed one of LTC Bozgoz’s whistleblower video showing civil rights
4 violations. These videos were prepared to inform VA employees and the public
9 about dangers of being a VA employee. This violated their rights under the First,
6 Fifth_-and-Thirteenth Amendments-to-the-U.S.-Constitution._This further denied
’ them their rights under Title Il, V, and Vi of the Americans with Disabilities Act of
6 1990. This further violated the ADA interference law.
9
"0 . On 13 June 2019, as a result of the harassment and the temporary Peace
" Ordering LTC M. Sue Bozgoz was forced her to remove her whistleblower videos
: from YouTube. This violated their rights under the First, Fifth and Thirteenth
44 Amendments to the U.S. Constitution. This further denied them their rights under
45 Title Il, V, and VI of the Americans with Disabilities Act of 1990. This further
16 violated the ADA interference law.
17
18 . On7 June 2019 at approximately 7:00 am_ under the guidance of VA
19 Leadership, Mr. Blackwell and VA General Counsel, James Byrnes, and Judge
20 Williams, Voncelle James was responsible for having an Anne Arundel County
21

Dh NO BD WN
oa FP Ww NM

 

 

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home
ID, 83647
181

 
—_

Sheriff serve the peace order on the Bozgozes. Thereby exasperating their
PTSD, threatening them with jail and delaying their Federal District Court case
against the defendants. This violated their rights under the First, Fifth and
Thirteenth Amendments to the U.S. Constitution. This further denied them their

rights under Title Il, V, and VI of the Americans with Disabilities Act of 1990. This

 

NO NO NO NO RO ood — — — od — = = — — :
& oo Nh _ oO co 00 N oO on & ew No = oO co oO N Oo on & wo Nh

i)
on

 

 

fu rthe r violated the ADA interference Taw:

. On 9 July 2019, Voncelle James appears in court and requests Judge Williams

to use his void Peace Order to put the Bozgozes in Jail for violating his void
Peace Oder. She informs him that the Bozgozes should be put in jail based one
of Chris King’s whistleblower/first amendment videos that exposes VA corruption.
When Judge Williams asks Voncelle to demonstrate how a third party violates his
Peace Order she shows him evidence that Chris King is their ADA representative
instantly violating the ADA law. This violated their rights under the First, Fifth and
Thirteenth Amendments to the U.S. Constitution. This further denied them their
rights under Title Il, V, and VI of the Americans with Disabilities Act of 1990. This

further violated the ADA interference law.

Margaret and Robert Bozgoz
3553 Burr CT Unit A

Fort George G Meade, MD 20755
410-858-0107

Lance Fulgium, Pro se
945 W. 5N, Street Apt A2
Mountain Home

ID, 83647

182

 
 

1 AA. On 13 June 2019, Voncelle James perjured herself in open court against
2 the Bozgozes not knowing that they had a video recording contradicting her
3 testimony.
4
9 BB. On 13 June 2019, Voncelle James informed the Court that the Bozgoz
6 had_broken-Judge Williams’ illegal peace-order-obtained-by fraud-with-the-hopes.____|__
- Ce a — Te ce — _ Co
of bringing false criminal charges against them. When Judge Williams stated that
8
he was not going to “hang” them for Chris King’s video, Voncelle James failed to
9
inform the court that she and VA General Counsel told her to file false criminal
10
44 charges on 10 June 2019. This further denied them their rights under Title Il, V,
42 and VI of the Americans with Disabilities Act of 1990. This further violated the
43 ADA interference law.
14
15 CC. On or about 26 July 2019, Voncelle James with the guidance of VA
16 Leaders, VA General Counsel, Assistant U.S. Attorney Matt Kahn and District
17 Judge Amy Jackson reports to the Montgomery County District Court
18 Commissioner and files criminal charges against Robert Bozgoz using the
19 fraudulent void peace order she received from Judge Williams on 6 June 2019.
20
Voncelle James uses an email sent to his ADA representative, Chris King, that
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 |I Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

 

Mountain Home
ID, 83647

183

 
—_h

responds to the ADA representative’s email regarding Robert’s workers

 

2 compensation hearing. Voncelle James omits the fact that Robert was attending
3 his workers’ comp hearing because she falsified her supervisors Worker's Comp
4 report when Robert suffered a stroke that she caused by ordering him back to
° work on 18 June 2018 against his board-certified doctor's orders. Had Voncelle
° James not lied on her supervisor's report that she submitted through Judy Lane
to Workers comp to hide her criminal deeds Robert would never have been at
9 this workers’ comp hearing in the first place. Furthermore, Voncelle James
40 states that Robert’s worker's comp activity to his ADA Representative, Chris King
44 was criminal because it harassed and intimidates her. She leaves out the fact
42 that she is the main perpetrator, the harasser and the criminal as evidenced by
13 her bringing charges once again using false evidence and the fake peace order.
14 Voncelle James leave off the fact that she was a CC addressee on the initial
15 email (as left-over information). She once again uses the Peace Order which
16 was procured by lies and false facts to attempt to gain an advantage over the
"7 Plaintiffs in their Federal District Court case where she is the main perpetrator
"8 and criminal. This violated their rights under the First, Fifth and Thirteenth
"° Amendments to the U.S. Constitution. This further denied them their rights under
20
21
Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755
23 || 410-858-0107
24 |/ Lance Fulgium, Pro se
95 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647

184

 
—_

Title Il, V, and VI of the Americans with Disabilities Act of 1990. This further

 

2 violated the ADA interference law.

3

4 DD. Voncelle James lack of protection and lack of Action as described above

8 and on 11 and 12 Jan 2018 to date caused the Plaintiffs the following harm: (1)

6 decline in-health, (2)1oss-of house in-GA,;(3)loss-of VA benefits; (4) denial-of VA

benefit, (5) denial in Safety/OSHA inspection (6) unwanted threats, (7)
8
humiliation, (8) denial of transfer away from perpetrators (9) loss of privacy,(10).

9
40 Increase in family medical bills, (11) loss of faith in the VA system, (12) Denial of
17 due process, (13) Loss of family time due to administrative trickery, (14) tricked
42 into going through an ORM/EEOC system that is rigged, (15) Denial of effective
13 RA (16) Interference of District Court case, (18) Her drama and actions put
14 Robert’s health in danger right when he is trying to heal from her abuse. This
15 violated their rights under the First, Fifth and Thirteenth Amendments to the U.S.
16 Constitution. This further denied them their rights under Title II, V, and VI of the
7 Americans with Disabilities Act of 1990. This further violated the ADA
18 interference law.
19
50 287. Khalil James, Spouse of Voncelle James (Individual and Official Capacity)
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
185

 
A. On 6 June 2019, Khalil James obstructed justice and assaulted Lance
Fulgium, the Process Server and Robert Bozgoz while Robert was acting as the
Process Server's driver and ADA rep. Both had a right to conduct legal business
without assault. Khalil James’ action is against federal law, 18 U.S.C. § 1501 and

the ADA. His actions were performed at the behest of VA Leadership, VA

 

‘General Counsel James Byrne, Voncelle James all whom conspired against the
Bozgozes and Lance Fulgium. This violated their rights under the First, Fifth and
Thirteenth Amendments to the U.S. Constitution. This further denied them their

rights under Title Il, V, and VI of the Americans with Disabilities Act of 1990. This

288. Melvin Gerrets, Chief Program Operations, Compensation Service (Individual

A. Melvin Gerrets, Chief Program Operations for Compensation Service, VBA
coordinated with Voncelle James and Angela Kendrix on 19 Jan after they
discovered the ADA Representative filed a complaint against VA on 18 Jan
2018. Mr. Gerrets ignored the fact his actions were done in retaliation and

against the law. On 30 Jan 2018, Mr. Gerrets conducted a fact-finding

1

2

3

4

5

6

=

8

9
10
14 further violated the ADA interference law.
12
13
14 || and Official Capacity)
15
16
17
18
19
20
21

Margaret and Robert Bozgoz
22 || 3553 Burr CT Unit A
Fort George G Meade, MD 20755

23 || 410-858-0107
24 Lance Fulgium, Pro se
25 945 W. 5N, Street Apt A2

 

 

Mountain Home
ID, 83647
186

 
